*322DISSENT
I join all portions of the Court’s opinion other than Part 111(A)(1). Because I conclude that the portion of the District Court’s restitution order regarding the destroyed furniture exceeded its authority, I would remand for resentencing.
Because the victims’ insurance company, in accordance with the terms of its policy, paid only the depreciated value of the furniture, the District Court ordered that the defendants pay the victims an amount equal to the depreciation they failed to receive from the carrier. The record does not explain how this depreciation was calculated, but my colleagues appear to assume that receiving an amount equal to the depreciation would put the victims in a position to replace the lost furniture with new furniture at the time of the loss. They thus refer to this as the victims receiving “replacement value.”
Section 3663A(b)(l)(B) mandates restitution in the amount of the greater of the value of the property destroyed at the time of the loss or at the time of sentencing. The value of lost property is most commonly regarded as being the market value of the property, i.e., what a willing buyer would pay. Compare Black’s Law Dictionary 1549-50 (7th ed. 1999) (defining “value” as “the amount of goods, services, or money that something will command in an exchange” and both “market value” and “fair market value” as “the price that a seller is willing to accept and a buyer is willing to pay on the open market and in an arm’s-length transaction ....” while making no reference to “replacement value”), with id. at 349-50 (defining “replacement cost” as “the cost of acquiring an asset that is as equally useful or productive as an asset currently held”). Thus, if the phrase is read literally, the value of the lost furniture is not the same as the value of new furniture.
Even if one assumes that the value of the new furniture is an acceptable reading of the value of the lost property, there is at least an ambiguity here on the face of the statute. The Court concedes that the ambiguity is not specifically resolved by the legislative history. As the Court acknowledges, this conclusion is required by our holding in Government of the Virgin Islands v. Davis, 31 V.I. 332, 43 F.3d 41, 46 (3d Cir. 1994).
*323The Court ultimately holds that the admitted ambiguity is resolved by the general, overall purpose of the statute.8 This holding is in direct conflict, however, with the teaching of the Supreme Court in Hughey v. United States, 495 U.S. 411, 109 L. Ed. 2d 408, 110 S. Ct. 1979 (1990). Pursuant to a plea agreement, Hughey pleaded guilty to one count of fraud in exchange for the government’s agreement to dismiss the remaining counts. The government sought restitution pursuant to the Victim and Witness Protection Act of 1982 (“VWPA”), 18 U.S.C. §§ 3579, 3580, for damages stemming from all crimes with which Hughey had been charged, not simply the charge to which he had pleaded guilty. The Supreme Court held that the plain language of the VWPA limited restitution orders to the harms flowing only from the offense of which the defendant had been convicted. Most important for our purposes, the Supreme Court held that no appeal to “the expansive declaration of purpose accompanying VWPA,” id. at 420, was warranted because “even were the statutory language regarding the scope of a court’s authority to order restitution ambiguous, longstanding principles of lenity, which demand resolution of ambiguities in criminal statutes in favor of the defendant ...preclude our resolution of the ambiguity against petitioner on the basis of general declarations of policy in the statute and legislative history,” id. at 422.
The rule of lenity, accordingly, would mandate that we construe any ambiguity in § 3663A(b)(1)(B) in favor of Simmonds. The Court’s resolution of the ambiguity in favor of a more, rather than less, expansive *324definition of “value” is fundamentally inconsistent with the rationale behind the rule of lenity.

 The Court’s references to various restitution cases and to the Sentencing Guidelines in its footnote 3 are inapposite. In United States v. Sharp, 927 F.2d 170, 174 (4th Cir. 1991), the court held that lost income and costs of repairing a damaged mine were included in the restitution calculation. The defendants conceded that the replacement cost of a fan was properly included in the restitution order, and, therefore, the court in Sharp did not have occasion to consider the propriety of so doing. The court in United States v. Akbani, 151 F.3d 774, 779-80 (8th Cir. 1998), held that § 3663(b)(1) did not apply. Therefore, any pronouncement on the permissibility of replacement value in restitution orders is dictum. Sentencing Guidelines §§2B1.1 & 2Q2.1 both calculate “value” to determine a crime’s significance. Value in this context is irrelevant to our effort to determine how much Congress is requiring the defendant to pay the victims in restitution. United States v. Pemberton, 904 F.2d 515 (9th Cir. 1990), a Guidelines case and not a restitution case, is similarly irrelevant.